United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Weirton, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-314
Issued: August 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 13, 2008 appellant filed a timely appeal of a decision of the Office of
Workers’ Compensation Programs dated March 31, 2008 and an Office hearing representative
dated October 27, 2008 terminating his medical and compensation benefits effective
March 31, 2008. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective March 31, 2008, for his accepted back injury; and (2) whether
appellant met his burden of proof to establish that he had any disability or medical condition
after March 31, 2008 causally related to his accepted employment injury.
FACTUAL HISTORY
On August 14, 2006 appellant, then a 53-year-old city letter carrier, filed a traumatic
injury claim alleging that on that date he was in a motor vehicle accident during the performance

of his federal employment when a car ran the light and hit his employing establishment vehicle.
In an August 28, 2006 report, Dr. Joseph G. Donzella, an osteopath, noted that he was treating
appellant for follow up of low back pain secondary to a motor vehicle accident. He noted that
appellant had a long-standing history of lumbar back dysfunction. Dr. Donzella listed
assessments of low back pain with right radiculopathy, recent motor vehicle accident and history
of lumbar disc disease. On October 5, 2006 the Office accepted appellant’s claim for sprain of
back, lumbar region.
By letter dated February 1, 2007, the Office referred appellant to Dr. T. Vertosick, a
neurosurgeon, for a second opinion. In a medical opinion dated February 15, 2007,
Dr. Vertosick noted that appellant had no external findings or objective findings of a
strain/sprain at this time. He indicated that appellant should be able to return to work and noted
that he would place no restrictions on him for the event of August 14, 2006. Dr. Vertosick
further noted that appellant needed no further treatment and had no limitation with regard to the
August 14, 2006 employment injury. He noted that there was a nonindustrial and preexisting
disability from a previous automobile accident that was nonwork-related.
In a July 12, 2007 report, Dr. Donzella indicated that appellant was not able to lift
weights of 35 to 75 pounds on an intermittent basis and carry mail. He noted that appellant was
only capable of doing clerical work or retrieval of light objects weighing less than 10 pounds.
Dr. Donzella indicated that appellant walked with a cane and with an antalgic gait. He noted
minimal weakness in the lower extremities and positive 2 plus over 4 plus reflex in both at the
patella tendons and at the Achilles tendon reflex points. Dr. Donzella also noted subjective
complaints of pain on twisting and bending.
In a July 25, 2007 letter, Dr. G.P. Naum, a Board-certified family practitioner, noted that
appellant had been his patient since April 2, 2007. He noted that appellant’s September 2, 2006
magnetic resonance imaging (MRI) scan showed very significant problems despite prior surgery
at L4-5. Dr. Naum noted that the disc at L3-4 showed a central disc herniation with moderate
spinal stenosis and the disc at L4-5 showed moderate facet joint degenerative disc disease. He
also noted that the MRI scan of this thoracic spine showed spinal stenosis T2-9. In a work
capacity evaluation of the same date, Dr. Naum also indicated that appellant was unable to work
due to prior surgery and failed back syndrome. He discussed at length appellant’s medical
history since the accident. Dr. Naum opined that, “There is no way [appellant] can fulfill his
duties as a mail carrier at this time. Lifting 35 [pounds] is out of the question.” Dr. Naum then
concluded, “It is my opinion that [appellant] is completely and totally disabled from his
occupation as a direct result of his occupational-related injury sustained on April 14, 2006.
In an August 9, 2007 addendum, Dr. Vertosick noted that he just received a position
description for city carrier and the reports of Drs. Naum and Donzella. He noted that this
information did not change his opinion as set forth in his report dated February 15, 2007.
Dr. Vertosick noted that his release of appellant to his full-time position as city letter carrier was
with regard to the April 14, 2006 work injury only. He noted that any restrictions appellant
would have been based on the basis of nonwork-related problems which predated the 2006 event
are not applicable. Dr. Vertosick noted that his opinion was that he saw no residual of a workrelated event on August 2006.

2

By letter August 27, 2007, the Office authorized appellant’s request to change his treating
physician to Dr. Naum from Dr. Donzella as Dr. Donzella’s Office terminated treatment of
appellant.
In order to resolve the conflict between Drs. Naum and Donzella (appellant’s treating
physicians) and Dr. Vertosick (the second opinion physician) with regard to appellant’s disability
status and the need for additional medical treatment, the Office referred appellant to
Dr. Donald M. Whiting, a Board-certified neurosurgeon, for an impartial medical examination.
In a report dated December 14, 2007, Dr. Whiting diagnosed appellant with lumbar muscle
strain, resolved, secondary to August 14, 2006 motor vehicle accident, right L4-5 herniated
nucleous pulposus status post microdiscectomy with resolved lumbar radiculopathy unrelated to
the August 14, 2006 work-related injury, degenerative changes and spinal stenosis of L3-4, L4-5
and L5-S1 unrelated to August 14, 2006 work injury, chronic low back pain unrelated to
August 14, 2006 work injury and depression unrelated to August 14, 2006 work injury. He
noted that prior to the August 14, 2006 motor vehicle accident, appellant had a chronic history of
back, hip and thigh pain as well as a history of a lumbar radiculopathy and that these were
unrelated to the August 14, 2006 injury. Dr. Whiting noted that appellant had been on light duty
prior to the motor vehicle accident related to his chronic and preexisting conditions. He noted
that at the present time appellant had no objective findings of neurologic deficit or
musculoskeletal strain or sprain and that he could return to his previous occupation based on
those findings today. Dr. Whiting further opined that appellant could return to his previous
occupation as a city mail carrier.
On February 28, 2008 the Office issued a notice of proposed termination wherein it
proposed to terminate appellant’s medical benefits as well as compensation for wage loss. By
decision dated March 31, 2008, it finalized the termination of appellant’s wage-loss
compensation and medical benefits effective the date of the decision.
By letter dated April 9, 2008, appellant, through his attorney, requested a telephonic
hearing.
In a May 14, 2008 report, Dr. Naum noted that appellant had been his patient since
April 2, 2007. He restated his opinion that appellant was completely and totally disabled from
his occupation as a direct result of his occupationally-related injury sustained on August 14,
2006 and will never be able in the future to sustain gainful employment of any kind.
At the hearing held on August 12, 2008, appellant discussed the motor vehicle accident.
He testified that at the time of the accident he was working modified duty due to prior back
surgery, that at the time of the August 2006 motor vehicle accident he was not taking any
prescription pain medication, that he has not returned to work since the August 2006 motor
vehicle accident and noted that he went to see Dr. Naum because he is a pain specialist.
Appellant testified that he was in a prior motor vehicle accident in 2004 that happened on his
way to work and also noted a December 2005 work injury that was accepted for a back injury.
He noted that he had back surgery in January 2006. At the hearing, counsel argued that
Dr. Whiting did not understand that if a work injury aggravated a prior injury, it became part of
the claim. He asks that the case be remanded for a further report from the impartial medical
examiner.

3

By decision dated October 27, 2008, the hearing representative affirmed the March 31,
2008 termination of compensation.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.1 Having determined that an employee has a disability
causally related to his federal employment, it may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.2
Furthermore, the right to medical benefits for an accepted condition is not limited to the period
of entitlement for disability. To terminate authorization for medical treatment, the Office must
establish that a claimant no longer has residuals of an employment-related condition that require
further medical treatment.3
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.4 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the second opinion
physician, the Office shall appoint a third physician to make an examination. This is called a
referee examination and the Office will select a physician who is qualified in the appropriate
specialty and who has no prior connection with the case.5 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.6
ANALYSIS -- ISSUE 1
The Board finds that the Office met its burden of proof in terminating appellant’s
compensation and medical benefits effective March 31, 2008.
The medical record and appellant’s testimony indicate that at the time of his work-related
motor vehicle accident August 14, 2006, he was working with restrictions due to a preexisting
back condition. As a result the August 14, 2006 employment-related motor vehicle accident, the
Office accepted his claim for sprain of back, lumbar region. Appellant’s treating physicians,
Drs. Donzella and Naum, opined that he continued to be totally disabled as a result of the work
1

Curtis Hall, 45 ECAB 316 (1994).

2

Jason C. Armstrong, 40 ECAB 907 (1989).

3

Mary A. Lowe, 52 ECAB 223 (2001); Wiley Richey 49 ECAB 166 (1997).

4

5 U.S.C. § 8123(a).

5

20 C.F.R. § 10.321.

6

Darlene R. Kennedy, 57 ECAB 414 (2006); David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch 54 ECAB
313 (2003).

4

accident. The second opinion physician, Dr. Vertosick, disagreed, and opined that appellant had
no residuals from this work accident and that any disability was related to his prior injuries. Due
to the conflict between appellant’s treating physicians, Drs. Donzella and Naum, and the second
opinion physician, Dr. Vertosick, the Office properly referred appellant to Dr. Whiting for an
impartial medical examination. In his opinion dated December 14, 2007, Dr. Whiting opined
that appellant’s lumbar muscle strain related to the August 14, 2006 accident had resolved and
that the remaining injuries from which appellant suffered were unrelated to the August 14, 2006
employment injury. He noted that appellant had been on light duty prior to the motor vehicle
accident and stated at the present time he had no objective findings of neurologic deficit or
musculoskeletal strain or sprain and that he could return to his position as a city mail carrier.
Dr. Whiting’s well-rationalized opinion as the impartial medical examiner represents the weight
of the medical evidence.7 Accordingly, the Office properly terminated appellant’s compensation
and medical benefits.
LEGAL PRECEDENT -- ISSUE 2
After a termination or modification of benefits which is clearly justified on the basis of
the evidence, the burden or proof to reinstate compensation or medical benefits rests with the
claimant. The claimant must establish by the weight of reliable, probative and substantial
evidence that a disability related to employment continued to exist after termination of benefits.8
ANALYSIS -- ISSUE 2
The Board finds that appellant has not established that he had any continuing disability or
medical condition after the termination of benefits on March 31, 2008. After the termination of
benefits based on the well-rationalized opinion of the impartial medical examiner, Dr. Whiting,
submitted a May 14, 2008 opinion wherein Dr. Naum noted that he was completely and totally
disabled from his occupation as a direct result of the occupational injury of August 14, 2006.
This opinion is essentially repetitive of the physician’s prior statements and is insufficient to
overcome the special weigh given the impartial medical examiner. Moreover, as Dr. Naum was
on one side of the conflict Dr. Whiting was selected to resolve, his report may not overcome the
special weight of Dr. Whiting’s report or create a new conflict in medical opinion.9 Accordingly,
appellant did not meet his burden of proof to establish that he was entitled to medical and
compensation benefits after March 31, 2008.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits for his accepted back injury effective March 31, 2008. The Board further

7

Id.

8

Franklin D. Haislah, 52 ECAB 132 (2000); Howard Y. Miyashiro, 43 ECAB 1101(1992); Dorothy Sidwell, 41
ECAB 857 (1990).
9

See Jaja K. Asaramo, 55 ECAB 104 (2004).

5

finds that appellant not met his burden of proof to establish that he had any disability or medical
condition after March 31, 2008 causally related to his accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 27 and March 31, 2008 are affirmed.
Issued: August 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

